Title: To James Madison from George Joy, 8 March 1809 (Abstract)
From: Joy, George
To: Madison, James


8 March 1809, London. He has written Lord Grenville regarding inconsistencies in the parliamentary debates over the naval blockade, the enforcement of which has exceeded “the rule of the War of 1756.” He attended the debates where Rose and Canning spoke, the latter saying with “the most consummate Impudence” that he would not discuss the state of American negotiations. Joy took “copious Notes” and plans to confer with William Pinkney, who will be a better judge of Canning’s official conduct. After a scandal involving the duke of York passes, Joy will call on an unnamed high official.
